Case 2:20-cv-03518-AB-AFM Document 19 Filed 07/28/20 Page 1 of 1 Page ID #:105



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10    UNITED AFRICAN-ASIAN                       Case No. CV 20-03518 AB (AFMx)
      ABILITIES CLUB, et al.,
11
                      Plaintiffs,
12                                               ORDER DISMISSING CIVIL ACTION
13    v.

14    CASA DE VIDA APARTMENTS,
      LTD., et al.,
15
                      Defendant.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: July 28, 2020             _______________________________________
                                      ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1.
